Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,13-20,24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0269150 A1 to Delorme et al., in view of U.S. Patent Publication No. 2013/0294431 A1 to Wang et al.
As to claim 1, Delorme discloses A method for wireless communication, comprising: 
receiving, at a wireless modem of a user equipment (UE), a plurality of multiplexing and aggregation headers from a host processor (Figs. 1a and 2, paragraphs 2-10, 22-54 [especially 26], 63-81 and 92, disclosing that at a “wireless transmitter 102” [the recited “UE”, as well as any structure of processors, machine code/instructions and memory devices/components commonly understood to be included in a conventional UE] the processing shown in Fig. 2 takes place, where in the L2 SNDCP/PDCP/EPDCP sublayer processing, a plurality of packets that include headers generated by an “IP layer”/”upper stack” above are received and are stored in “initial packet queue 201”, where such packets are then passed by the L2 SNDCP/PDCP/EPDCP sublayer processing to the L2 RLC sublayer processing [which takes place in the “modem” in the UE, paragraphs 23, 92], thus teaching that the UE components and software implementing the “IP layer”/”upper stack” processing that generated the headers and their associated packets that are passed to the L2 SNDCP/PDCP/EPDCP sublayer processing, teaches the “host processor”; and further teaching that the UE components and software implementing the L2 RLC processing that receives such generated headers and packets from the L2 SNDCP/PDCP/EPDCP sublayer processing teaches “wireless modem”, such generated headers teaching “multiplexing and aggregation headers”, teaching this limitation; further note paragraph 72: “The SNDCP/PDCP/EPDCP sub-layer of L2 forwards the packets from the initial queue 201 along with their priority levels from the header decoder 202 to the priority sorting mechanism 203 in the RLC sub-layer of L2”)
each multiplexing and aggregation header of the plurality of multiplexing and aggregation headers associated with at least one corresponding packet of a plurality of packets to be transmitted by the UE (paragraphs 26 and 65-66: the generated IP packets in the initial queue 201 are fed to the “header decoder 202”, which “reads the transport protocol header inside the payload of each IP packet”) ; 
ordering the plurality of packets based at least in part on a priority value of each packet that is provided by the corresponding multiplexing and aggregation header to generate an ordered plurality of packets; and transmitting the ordered plurality of packets to a base station (Figs. 1a and 2, paragraphs 2-10, 22-54, 63-81 and 92, [especially 26, 65-73 ] disclosing that 202 and 203 will work together to order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels and that the “dequeuing mechanism 205” “dequeues one or more packets in order of priority from the higher priority queue Q1 to the lower priority queue Qn”, wherein the sorting performed by 203 and the dequeuing in 205 together teach the recited “ordering” and at any one given time, the packets stored in Q1 … Qn “ordered” by their dequeuing order based on their priority and age teach an “ordered plurality of packets”; paragraph 26 and Figs. 1a, 2 disclose that the transmission disclosed in “uplink”, teaching “to a base station”).
Delorme does not appear to explicitly disclose “a priority value of each packet that is provided in a priority field of the corresponding header”.
Wang discloses a priority value of each packet that is provided in a priority field of the corresponding header (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is in the “QoS control field 320” in a header, where the TID indicates different “AC access categories” that have varying priorities).
 Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim. In particular, to a PHOSITA, it would have been obvious that Wang’s teaching of “a priority value of each packet that is provided in a priority field of the corresponding header” is combinable with and/or may modify Delorme’s teaching of “ordering the plurality of packets based at least in part on a priority value of each packet that is provided by the corresponding multiplexing and aggregation header to generate an ordered plurality of packets”, to reject “ordering the plurality of packets based at least in part on a priority value of each packet that is provided in a priority field of the corresponding multiplexing and aggregation header to generate an ordered plurality of packets”, since it would have been obvious that the priority value associated with the packet itself could have been found, or situated in, the header associated with the packet.  The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Delorme and Wang teach the method as in the parent claim 1. 
Delorme further discloses wherein the ordering of the plurality of packets is performed by a modem processor at the wireless modem in an absence of an evaluation of any tuple information associated with the plurality of packets. (Figs. 1a and 2, paragraphs 2-10, 22-54, 63-81 and 92, [especially 26, 65-73 ] disclosing that 202 will assign a priority to each packet and 203 [203 teaching “modem processor”] will order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels, where 203 does not evaluate the packet’s “tuple information”, such as source, destination, etc.)
As to claim 3, Delorme and Wang teach the method as in the parent claim 1. 
Delorme further discloses wherein the ordering further comprises: identifying a set of packets having a first priority level of a plurality of available priority levels; evaluating tuple information for each packet of the set of packets to determine a first subset of packets within the first priority level that are to be transmitted ahead of a second subset of packets within the first priority level; and ordering the first subset of packets ahead of the second subset of packets based at least in part on the evaluating. (Figs. 1a and 2, paragraphs 2-10, 22-54, 63-81 and 92, especially 74-80 and Fig. 2, 205, operation 2: where in the same priority queue, certain packets that  will get dequeued and transmitted first ahead of other packets in the same priority queue, if such packets are old/have aged sufficiently, the age of such packet teaching an embodiment of tuple).
As to claim 4, Delorme and Wang teach the method as in the parent claim 1. 
Wang discloses wherein the priority field comprises one or more bits that indicate an associated priority level of the corresponding packet. (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is in the “QoS control field 320” in a header, where the TID indicates different “AC access categories” that have varying priorities; “QoS control field 320 may use 8 bits”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate Wang’s teachings regarding priority field structure into Delorme’s teaching of a header.  The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 5, Delorme and Wang teach the method as in the parent claim 1. 
Delorme further discloses wherein the ordering further comprises: filtering the plurality of packets to identify higher priority packets and lower priority packets, and wherein a same set of filters are used to achieve all possible prioritizations of the plurality of packets based at least in part on the priority value of each packet that is provided in the priority field of the corresponding multiplexing and aggregation header. (Figs. 1a and 2, paragraphs 2-10, 22-54, 63-81 and 92, [especially 26, 65-73 ] disclosing that sorting mechanism 203 [203 teaching “filter”] will order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels, where 203 does not refer to the packets’ tuple information such as source, destination, etc.).
As to claim 6, Delorme and Wang teach the method as in the parent claim 1. 
Wang discloses wherein the priority field occupies one or more bits that were previously reserved bits of a multiplexing and aggregation protocol header. (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is in the “QoS control field 320” in a header, where the TID indicates different “AC access categories” that have varying priorities; “QoS control field 320 may use 8 bits that are … reserved”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate Wang’s teachings regarding priority field structure into Delorme’s teaching of a header.  The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Delorme and Wang teach the method as in the parent claim 1. 
Wang discloses wherein the priority field comprises two bits that indicate up to four priority levels for associated packets. (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is in the “QoS control field 320” in a header, where the TID indicates different “AC access categories” that have varying priorities; “QoS control field 320 may use 8 bits …”; further see paragraph 93, where the TID subfield to indicate 4 access categories AC, where a PHOSITA would well understand that 2 bit would customarily be required to represent 4 ACs)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate Wang’s teachings regarding priority field structure into Delorme’s teaching of a header.  The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 8, Delorme and Wang teach the method as in the parent claim 7. 
Wang discloses wherein a fourth priority level is associated with packets having a default or best efforts classification. (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is in the “QoS control field 320” in a header, where the TID indicates different “AC access categories” that have varying priorities, where one AC is “AC-BE best-effort”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate Wang’s teachings regarding priority field structure into Delorme’s teaching of a header.  The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9 Delorme and Wang teach the method as in the parent claim 8. 
Delorme discloses wherein a third priority level is associated with acknowledgement feedback packets for one or more downlink transmissions, and wherein packets of the third priority level are ordered ahead of packets of the fourth priority level. (paragraphs 67-70, disclosing “TCP acknowledgment packets” [the recited third priority level] having priority over “TCP data packets” [“best effort”])
As to claim 13, Delorme discloses A method for wireless communication at a host processor of a UE, comprising: 
identifying, for each of a plurality of packets to be transmitted by the UE, a priority value that indicates one of two or more priority levels (paragraphs 67-71: “the header decoder 202 then sets a priority level for each packet according to its type”), the priority value of each packet for use in ordering packet transmissions at a wireless modem of the UE (Figs. 1a and 2, paragraphs 2-10, 22-54 [especially 26], 63-81 and 92, disclosing that at a “wireless transmitter 102” [the recited “UE”, as well as any structure of processors, machine code/instructions and memory devices/components commonly understood to be included in a conventional UE] the processing shown in Fig. 2 takes place, where in the L2 SNDCP/PDCP/EPDCP sublayer processing, a plurality of packets that include headers generated by an “IP layer”/”upper stack” above are received and are stored in “initial packet queue 201”, where such packets are then passed by the L2 SNDCP/PDCP/EPDCP sublayer processing to the L2 RLC sublayer processing [which takes place in the “modem” in the UE, paragraphs 23, 92], thus teaching that the UE components and software implementing the “IP layer”/”upper stack” processing and the L2 SNDCP/PDCP/EPDCP sublayer processing teach the “host processor”; and further teaching that the UE components and software implementing the L2 RLC processing that receives such generated headers and packets from the L2 SNDCP/PDCP/EPDCP sublayer processing teaches “wireless modem”, such generated headers teaching “multiplexing and aggregation headers”; paragraphs 26, 65-73 disclosing that 202 and 203 [in “wireless modem”] will work together to order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels and that the “dequeuing mechanism 205” [“in wireless modem”] “dequeues one or more packets in order of priority from the higher priority queue Q1 to the lower priority queue Qn”; paragraph 26 and Figs. 1a, 2 disclose that the transmission disclosed in “uplink”, teaching “to a base station”)); 
and providing the multiplexing and aggregation headers and the plurality of packets to the wireless modem for ordering and transmission to a base station (Figs. 1a and 2, paragraphs 2-10, 22-54 [especially 26], 63-81 and 92, further note paragraph 72: “The SNDCP/PDCP/EPDCP sub-layer [“host processor”] of L2 forwards the packets from the initial queue 201 along with their priority levels [“providing the multiplexing and aggregation headers and the plurality of packets”] from the header decoder 202 to the priority sorting mechanism 203 in the RLC sub-layer of L2 [“wireless modem”]”; Fig. 2, paragraphs 26, 65-73, disclosing that 202 and 203 [in “wireless modem”] will work together to order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels and that the “dequeuing mechanism 205” [in “wireless modem”] “dequeues one or more packets in order of priority from the higher priority queue Q1 to the lower priority queue Qn”, where the sorting in 203 and the dequeuing in 205 together teach “ordering”, teaching “the priority value of each packet for use in ordering packet transmissions at a wireless modem of the UE”; where at any one given time, the packets stored in Q1 … Qn “ordered” by their dequeuing order based on their priority and age teach an “ordered plurality of packets”).
Delorme does not appear to explicitly disclose formatting, for each of the plurality of packets, a multiplexing and aggregation header that includes a priority field that indicates the priority value of the corresponding packet.
Wang discloses formatting, for each of the plurality of packets, a multiplexing and aggregation header that includes a priority field that indicates the priority value of the corresponding packet (Fig. 3, paragraphs 49, 92-95, disclosing a “traffic identifier TID subfield” that is included in the “QoS control field 320” in a header of a packet, where the TID indicates different “AC access categories” that have varying priorities).
 Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim. In particular, to a PHOSITA, it would have been obvious to format Delorme’s header by including a priority field [as taught by Wang], to reject this claim. The cited references are in the same field of endeavor with regard to processing packet header information to manage data communications.  The suggestion/motivation would have been to improve such header processing and header management methods to optimize and improve the quality and/or parameters of the data communications. (Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 14 Delorme and Wang teach the method as in the parent claim 13. 
Delorme discloses further comprising: selecting to share tuple information associated with one or more of the plurality of packets with the wireless modem or to maintain tuple information associated with one or more of the plurality of packets as unshared with the wireless modem. (Fig. 2, paragraphs 26, 65-73, disclosing that 202 and 203 [in “wireless modem”] will work together to order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels and that the “dequeuing mechanism 205” [in “wireless modem”] “dequeues one or more packets in order of priority from the higher priority queue Q1 to the lower priority queue Qn”, where the sorting in 203 and the dequeuing in 205 together teach “ordering”, where the “tuple information” included in the packet is passed from 202 to 203, i.e. “to share tuple information associated with one or more of the plurality of packets with the wireless modem”)
As to claim 15, Delorme and Wang teach the method as in the parent claim 14. 
Delorme discloses wherein: when tuple information is shared with the wireless modem, the plurality of packets are ordered based at least in part on an evaluation of the tuple information, evaluation of the priority field, or any combinations thereof (Fig. 2, paragraphs 26, 65-73, disclosing that 202 and 203 [in “wireless modem”] will work together to order/sort the packets originally in 201 in sorting queues 204 Q1 … Qn depending on the packet’s priority levels and that the “dequeuing mechanism 205” [in “wireless modem”] “dequeues one or more packets in order of priority from the higher priority queue Q1 to the lower priority queue Qn”, where the sorting in 203 and the dequeuing in 205 together teach “ordering”, where the “tuple information” included in the packet is passed from 202 to 203, i.e. “when tuple information is shared with the wireless modem”, but the sorting and dequeuing in 203 and 205 only depends on and considered the packet’s priority and age in the buffer/queue, not any tuple information, i.e., “the plurality of packets are ordered based at least in part on an evaluation of … the priority field”)
As to claim 16-20, please see rejections for claims 4, 6-9, respectively.
As to claim 24-26, please see rejections for claims 1, 3, 4, respectively.
As to claim 27-30, please see rejections for claims 13-16, respectively.

Claim(s) 10-12,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0269150 A1 to Delorme et al., in view of U.S. Patent Publication No. 2013/0294431 A1 to Wang et al., further in view of U.S. Patent Publication No. 2012/0207124 A1 to Liu et al.
As to claim 10, Delorme and Wang teach the method as in the parent claim 9. 
Delorme discloses wherein packets of a priority level are ordered ahead of packets of the third priority level. (paragraphs 67-70, disclosing “TCP acknowledgment packets” [the recited third priority level] being prioritized below RTP packets)
Delorme does not appear to explicitly disclose wherein a second priority level is associated with retransmissions of previously transmitted packets, and wherein packets of the second priority level are ordered ahead of packets of another priority level.
Liu discloses wherein a second priority level is associated with retransmissions of previously transmitted packets, and wherein packets of the second priority level are ordered ahead of packets of another priority level. (Fig. 5 and paragraphs 63-66: UL HARQ retransmissions are “repeated with high priority”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Liu discussed above, in conjunction with and to modify the teachings of Delorme, to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and situate the second priority level disclosed in Liu into the priority levels disclosed in Delorme, in relation to the third priority level, to reject “wherein a second priority level is associated with retransmissions of previously transmitted packets, and wherein packets of the second priority level are ordered ahead of packets of the third priority level.” The cited references are in the same field of endeavor with regard to processing packet information to manage prioritized data communications.  The suggestion/motivation would have been to improve management of prioritized data transmissions. (Liu, paragraphs 1-34 and 63-66; Delorme, paragraphs 1-54; Wang, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 11, Liu, Delorme and Wang teach the method as in the parent claim 10. 
Delorme discloses wherein a first priority level is associated with application traffic packets that are to be transmitted in an earliest available grant, and wherein packets of the first priority level are ordered ahead of packets of all other priority levels. (paragraphs 67-70, disclosing “RTP packets [“first priority”] need to be delivered as soon as possible”, and are prioritized over all other data)
As to claim 12, Liu, Delorme and Wang teach the method as in the parent claim 11. 
Delorme discloses wherein: packets of the first priority level provide data for one or more of gaming applications, low latency communications, priority indications to an external server, other time critical communications, or any combinations thereof (paragraphs 67-70, disclosing “RTP packets [“first priority”] need to be delivered as soon as possible. Any delayed packet is ignored by the receiver and then the audio quality is reduced”, teaching “low latency communications”, “other time critical communications”)
As to claim 21-23, please see rejections for claims 10-12, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463